                4:19-bk-10108 Doc#: 2 Filed: 01/09/19 Entered: 01/09/19 09:52:32 Page 1 of 10
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Natalie C. Johnson                                                                                   Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                4:19-bk-10108 Doc#: 2 Filed: 01/09/19 Entered: 01/09/19 09:52:32 Page 2 of 10
Debtor(s) Natalie C. Johnson                                                                   Case No.

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                    Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $1,033.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $ 1,201.00 per month beginning on 11 .


The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Natalie C. Johnson
               Direct pay of entire plan payment or                         (portion of payment) per month.


                  Employer Withholding of $                          per month

                    Payment frequency: monthly,                         semi-monthly,   bi-weekly,    weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                      (portion of payment) per month.

                  Employer Withholding of $                          per month.

                    Payment frequency: monthly,                         semi-monthly,   bi-weekly,    weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


Arkansas Plan Form - 8/18                                                                                                             Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                4:19-bk-10108 Doc#: 2 Filed: 01/09/19 Entered: 01/09/19 09:52:32 Page 3 of 10
Debtor(s) Natalie C. Johnson                                                             Case No.


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                  Monthly                      To be paid
 of account number                                                              payment amount
 American Honda Finance                             2018 Honda Accord 16,000                        318.47     Preconfirmation
 2018                                               miles                                                      Postconfirmation
 Capital One Auto Finance                           2013 Honda Accord 110,000                        53.21     Preconfirmation
 2001                                               miles                                                      Postconfirmation
                                                    daughters car

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

Arkansas Plan Form - 8/18                                                                                                            Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:19-bk-10108 Doc#: 2 Filed: 01/09/19 Entered: 01/09/19 09:52:32 Page 4 of 10
Debtor(s) Natalie C. Johnson                                                                    Case No.

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date   Debt/estimated    Value of        Interest rate   Monthly
 last 4 digits of                                                          claim             collateral                      payment
 account number

 American                     2018 Honda                   3909                  31,847.35          28,365.00 7%                         630.62
 Honda Finance                Accord 16,000
 2018                         miles
 Capital One                  2013 Honda                   04/2015                5,321.00          12,525.00 7%                         105.36
 Auto Finance                 Accord 110,000
 2001                         miles
                              daughters car

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:         $    0.00
                            Amount to be paid by the Trustee:                $    4,000.00
                            Total fee requested:                             $    4,000.00




Arkansas Plan Form - 8/18                                                                                                              Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                4:19-bk-10108 Doc#: 2 Filed: 01/09/19 Entered: 01/09/19 09:52:32 Page 5 of 10
Debtor(s) Natalie C. Johnson                                                               Case No.

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,500.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

           Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be
        paid in full in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units,
        the categorization of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any
        contrary amounts unless otherwise ordered by the court.
 Creditor                             Nature of claim (if taxes, specify type and           Estimated claim amount
                                      years)
  ARDFA                                                  taxes owed                                                                        190.44

 IRS                                                     taxes owed                                                                     8,061.31

4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

Arkansas Plan Form - 8/18                                                                                                                Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                4:19-bk-10108 Doc#: 2 Filed: 01/09/19 Entered: 01/09/19 09:52:32 Page 6 of 10
Debtor(s) Natalie C. Johnson                                                             Case No.


             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
            Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing
        of the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by
        paying the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if
        contrary to the amount listed below.
 Creditor           Description of      Payment to be       Payment               Number of         Arrearage           Monthly
                    contract or         paid by             amount                remaining         amount              arrearage
                    property                                                      payments                              payment

  Rent a Center               Washer & Dryer                    Debtor(s)    168.00 10                              0.00                    0.00
                                                                Trustee

                Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that
             upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No
             further payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the
             deficiency and will be treated as a nonpriority unsecured creditor.

 Creditor and last 4 digits of account number                               Description of contract or property
 -NONE-


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Arkansas Plan Form - 8/18                                                                                                             Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                4:19-bk-10108 Doc#: 2 Filed: 01/09/19 Entered: 01/09/19 09:52:32 Page 7 of 10
Debtor(s) Natalie C. Johnson                                                         Case No.


Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ G. Gregory Niblock                                                                Date January 9, 2019
                G. Gregory Niblock 88047
                Signature of Attorney for Debtor(s)

                                                                                                      Date

                                                                                                      Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                      Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                4:19-bk-10108 Doc#: 2 Filed: 01/09/19 Entered: 01/09/19 09:52:32 Page 8 of 10
Debtor(s) Natalie C. Johnson                                                                         Case No.

                                                                          CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that copies of the foregoing Notice and attached Chapter 13 Plan have been served to the Standing Chapter 13
Trustee and US Trustee by way of CM/ECF and served by US Mail, postage prepaid to the following on the 9th of January, 2019.

Dept. Finance & Admin.                                IRS
Legal Division                                        PO Box 7346
PO Box 1272                                           Philadelphia, PA 19114
Little Rock AR 72203
                                                      U. S. Attorney (East.Dist.)
                                                      P. O. Box 1229
                                                      Little Rock, AR 72203
AR Dept Workforce Services                                      or
Legal Division                                        U. S. Attorney (West.Dist.)
P. O. Box 2981                                        PO Box 1524
Little Rock, AR 72203                                 Fort Smith, AR 72901

and to all creditors as set forth in Exhibit "A" attached hereto, all on the DATE of this Notice.

                                                                                                     /s/ G. Gregory Niblock
                                                                                                     G. Gregory Niblock #88047


                                                                           Exhibit “A”

  Access Credit Management                                            American Honda Finance                            American Profit Recovery
  11225 Huron Lane, Suite 222                                         Attn: Bankruptcy                                  Attn: Bankruptcy
  Little Rock, AR 72211                                               PO Box 168088                                     34505 W 12 Mile Road #333
                                                                      Irving, TX 75016                                  Farmington Hills, MI 48331


  ARDFA                                                               Arkansas Children's Hospital                      Arkansas Pediatric Clinic LR
  PO Box 1272                                                         PO Box 8088 Slot 672                              500 S. University Ave.
  Room 2380                                                           Little Rock, AR 72203                             Ste. 200
  Little Rock, AR 72203                                                                                                 Little Rock, AR 72205



  Arvest Bank                                                         AT&T                                              Bank Of America
  PO Box 799                                                          PO Box 930170                                     4909 Savarese Circle
  Lowell, AR 72745                                                    Dallas, TX 75393                                  Fl1-908-01-50
                                                                                                                        Tampa, FL 33634



  Capital One                                                         Capital One Auto Finance                          Cavalry Portfolio Services LLC
  Attn: Bankruptcy                                                    PO Box 60511                                      500 Summit Lake Dr.
  Po Box 30285                                                        City of Industry, CA 91716                        Ste 400
  Salt Lake City, UT 84130                                                                                              Valhalla, NY 10595



  Comenity Bank                                                       Command Pest Control                              Convergent Outsourcing, Inc.
  PO Box 182273                                                       10401 Colonel Glenn Rd                            PO Box 9004
  Columbus, OH 43218                                                  Little Rock, AR 72204                             Renton, WA 98057




Arkansas Plan Form - 8/18                                                                                                                            Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                4:19-bk-10108 Doc#: 2 Filed: 01/09/19 Entered: 01/09/19 09:52:32 Page 9 of 10
Debtor(s) Natalie C. Johnson                                                                        Case No.


  Credit Cntrl                                                       Dekalb County Solutions, Inc              Fingerhut
  Attn: Bankruptcy Department                                        P.O. Box 447                              6250 Ridgewood Rd
  Po Box 55165                                                       Sycamore, IL 60178                        Saint Cloud, MN 56303
  Little Rock, AR 72215



  Franklin Collection Service                                        HSBC Bank Nevada                          IRS
  PO Box 3910                                                        PO Box 9                                  PO Box 7346
  Tupelo, MS 38803                                                   Buffalo, NY 14240                         Philadelphia, PA 19114




  Jefferson Capital Systems, LLC                                     Keith A. Aiken                            Midland Funding, LLC
  Po Box 1999                                                        P.O. Box 772719                           Attn: Bankruptcy
  Saint Cloud, MN 56302                                              Memphis, TN 38177                         2365 Northside Dr.
                                                                                                               Ste 300
                                                                                                               San Diego, CA 92108


  Phoenix Financial Services                                         Progressive                               Regions Bank
  8902 Otis Ave                                                      256 W. Data Drive                         PO Box 11407
  Ste 103A                                                           Draper, UT 84020                          Birmingham, AL 35202
  Indianapolis, IN 46216



  Rent a Center                                                      RMC of America                            Stromans
  9112 Rodney Parham Road, 132                                       PO Box 21030                              901 John Barrow Rd.
  Little Rock, AR 72205                                              White Hall, AR 71612                      Little Rock, AR 72205




Arkansas Plan Form - 8/18                                                                                                                    Page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               4:19-bk-10108 Doc#: 2 Filed: 01/09/19 Entered: 01/09/19 09:52:32 Page 10 of 10

                                                                     U.S. Department of Education   University of Central Arkansas
  Tripcony May Associates
                                                                     Ecmc/Bankruptcy                201 S. Donaghey Ave
  415 N. McKinley
                                                                     Po Box 16408                   Conway, AR 72032
  Suite 180
                                                                     Saint Paul, MN 55116
  Little Rock, AR 72205



  Victoria Secert                                                    Natalie C. Johnson
  P.O. Box 659728                                                    5 Cedar Branch Dr
  San Antonio, TX 78265                                              Little Rock, AR 72223




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
